Simmons, C. J.
1. The provision of the general tax act (Acts 1900, p. 29, sec. 8), requiring a manufacturing corporation whose plant is situated in two or more counties to return its property in the county in which the greater part in value of its real estate and machinery is located, is directed to the taxpayer, and the latter’s determination that the property should, under the act, be returned in a certain county must be final and conclusive, as no assessors, arbitrators, or other means are provided to settle contests by any other county.
2. Where, therefore, the president or agent of such a corporation, whose plant is situated in three counties, makes a sworn return of its property in one of those counties and pays therein the State and county tax, the tax-receiver of one of the other counties has no right to assess the property of the corporation as unreturned, nor has the tax-collector of such other county any right to issue an execution against it.
8. It follows that there was no error in enjoining proceedings under the levy of the unauthorized tax execution.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., absent, and Candler, J., disqualified.